Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Diamonds Completes Compulsory Acquisition and Increases Ownership of Camphor Ventures to 100% /NOT FOR DISTRIBUTION IN THE UNITED STATES OR OVER UNITED STATES WIRE SERVICES/ Shares Issued and Outstanding: 59,723,531 TSX: MPV AMEX: MDM TORONTO and NEW YORK, June 20 /CNW/ - Mountain Province Diamonds Inc. (TSX: MPV, AMEX: MDM) (the "Company" or "Mountain Province") is pleased to announce that it has acquired the remaining 653,752 common shares of Camphor Ventures Inc. ("Camphor") not already owned by Mountain Province, following the expiry June 19, 2007 of its Notice of Compulsory Acquisition (the "Compulsory Acquisition") issued April 19, 2007, to acquire all of the remaining Camphor common shares pursuant to the British Columbia Business
